Title: To Thomas Jefferson from James Warren, 4 March 1801
From: Warren, James
To: Jefferson, Thomas



Sir,
Plymouth, Mass: March 4th. 1801

Having seldom been in the habit of Addressing Men in high Stations, and in no instance of flattering them, the feelings of my own heart, on an Occasion so Congenial to its sentiments, must be my Apology for troubling You with this Letter. I sincerely congratulate my Country on the happy result of their Change of Opinion, and I as sincerely congratulate You, on your Elevation to the first Magistracy of the Union, and the triumph of Virtue over the most malignant, virulent, and slanderous party, that perhaps ever existed in any Country.—
Driven myself from active Scenes of political Life into neglect and obscurity, by the malice of persecution, I have sat like a Man under the Shade of a tree, unnoticed himself, contemplating the progress, and exploring the Springs of publick Affairs.—In this situation for many Years past, I have seen much to reprobate and little to approve.—I have seen principle sacrificed to Ambition, and Consistency of sentiment to the interest of the Moment.—The glare of Etiquet and imitation of splendid and expensive Systems, preferred to fundamental principles and the happiness of the people.—
An old Man who can recollect the process of three periods, may enjoy the present with a satisfaction unknown to those, who know very little of the first.—I sincerely wish your Administration may be pleasant to yourself, and happy to your Country, notwithstanding the many sources of existing Embarrassments the preceding Administration have left on Yours, and perhaps some it has created.—A virulent party exists here with an extensive influence and connexion, called the Essex Junto; violent and incorrigible, because unprincipled, their drooping Spirits are revived by a long List of Nominations which has appeared in our papers, which is not marked with delicacy on the winding up of an Administration, and appears suspicious in its views.—
But I will not longer detain you from Your own Contemplations, much more important than mine.—I will flatter myself that your wisdom, and the firm support of your numerous friends, will defeat the  Intrigues, the Virulence, and Malice of your Enemies, and am with Sentiments of the greatest Esteem & Respect Your Obedient & Huml: Servant

James Warren

